Title: From John Adams to Ward Nicholas Boylston, 24 July 1824
From: Adams, John
To: Boylston, Ward Nicholas



My Dear Cousin,
Montezillo. July 24th. 1824.—

I still breathe in great weakness, but in my latest breath I shall wish for your health and prosperity and that of all your family. As to giving you advice concerning your concerns at Harvard University—I am utterly incapable of it. The conduct of that beloved and venerated Seminary is too refined and sublime for my dullness to comprehend. I presume not to censure any of its acts, though some of them appear to me mysterious.—
Your Mountain Air, and rural exercises must preserve your health, and I hope will preserve it as long as your patience and fortitude can support its burden. I expect your friend from Washington in the next Month, and expect it with many a loving ardour—but there is many a slip between the cup and lip.
I have a glimmering hope of seeing you in the Fall, but it is but a gleam.—This hurly burly of Election will be over in four or five months, but I can scarcely expect to see the end of it. My family unite in affectionate remembrance to yourself and Mrs Boylston.
I am as ever your loving Cousin
John Adams.